Per Curiam.


The statute (sess. 36. c. 53. s. 9. 1 .N R. L. 391.) requires the jurors in a justice's court to be freeholders of the town where the cause is to be tried. It is not stated positively in what town the cause was tried, but it was certainly tried in the county of Jefferson, and it is necessarily to be inferred from the return, that the trial was in the town of Antn~erp. One of the jurors challenged by the defendant, had his freehold in the county of Otsego, and the other in Rutland, in Jefferson county. Neither of them, therefore, were competent jurors within the aét: and it does not appear that the objection was wDivecL The judgment must be reversed.

Judgment reversed.